This was an action for a balance claimed to be due upon a real estate transaction. Judgment was for defendant in error. The only question presented by the plaintiff in error is that the verdict is not sustained by the evidence.
It appears from the record that the plaintiff in error in no way challenged the sufficiency of the evidence to support a verdict in favor of defendant in error until after the verdict was rendered. It came too late then to save the point now presented. It has been frequently and uniformly held by this court that, if the plaintiff in error does not, in some authorized way, challenge the sufficiency of the evidence to support a verdict against him during the trial and permits the case to go to the jury unchallenged, then nothing is saved to present to this court. Muskogee Electric Traction Co. v. Reed,35 Okla. 334, 130 P. 157; Reed v. Scott, 50 Okla. 757,151 P. 484; Haizlip v. Whitfield, ante, p. 42, 155 P. 863.
We recommend that the judgment be affirmed.
By the Court: It is so ordered. *Page 662